Filed pursuant to Rule 433 Registration Statement Nos. 333-137120, 333-137120-01, 333-137120-02, 333-137120-03, 333-137120-04, 333-137120-05, 333-137120-06, 333-137120-07 and 333-137120-08 FLORIDA POWER & LIGHT COMPANY Pricing Term Sheet January 10, 2008 Issuer:Florida Power & Light Company Underwriting Agreement dated January 10, 2008 Bonds: Designation: First Mortgage Bonds, 5.95% Series due February 1, 2038 Legal Format: SEC Registered Principal Amount: $600,000,000 Date of Maturity: February 1, 2038 Interest Payment Dates: Each February 1 and August 1, beginning August 1, 2008 Coupon Rate: 5.95% Price to Public: 99.456% of the principal amount thereof Treasury Benchmark: 4.75% due February 15, 2037 Benchmark Price: 105-18 Benchmark Yield: 4.409% Spread to Benchmark Treasury: 158 basis points Reoffer Yield: 5.989% Trade Date: January 10, 2008 Settlement Date: January 16, 2008 CUSIP / ISIN Number: 341081 FA0 / US341081FA03 Expected Credit Ratings:* Moody’s Investors Service Inc. “Aa3” (stable outlook) Standard & Poor’s Ratings Services “A” (stable outlook) Fitch Ratings “AA-” (stable outlook) Make-Whole Call: At any time at 100% plus Make-Whole Premium at discount rate equal to Treasury Yield plus 25 basis points. Joint Book-Running Managers: Calyon Securities (USA) Inc. Citigroup Global Markets Inc. Morgan Stanley & Co. Incorporated Wachovia Capital Markets, LLC Co-Managers: BNY Capital Markets, Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. KeyBanc Capital Markets Inc. Lazard Capital Markets LLC Wells Fargo Securities, LLC *A security rating is not a recommendation to buy, sell or hold securities and should be evaluated independently of any other rating. The rating is subject to revision or withdrawal at any time by the assigning rating organization. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Calyon Securities (USA) Inc. toll-free at 1-866-807-6030, Citigroup Global Markets Inc. toll-free at 1-877-858-5407, Morgan Stanley & Co. Incorporated toll-free at 1-866-718-1649, or Wachovia Capital Markets, LLC toll-free at 1-800-326-5897.
